Citation Nr: 1030619	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected gastritis (post paraesophageal hiatal 
hernia repair).  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ear hearing 
loss disability.

4.  Entitlement to service connection for a left ear hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from November 1982 to April 1983, January 1991 to 
June 1991, September 1991 to June 1992, and May 2006 to June 
2007, with additional time in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan (the RO).  

As will be discussed further below, the Veteran's original claim 
for a bilateral hearing loss disability has been bifurcated due 
to the evidence concerning right and left ear hearing loss.  The 
issues are as stated on the title page of this decision.  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Detroit RO in March 2010.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.

The issue of entitlement to service connection for a left ear 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected gastritis is manifested by 
gastroesophageal reflux with dysphagia and accompanying 
substernal or arm or shoulder pain that is productive of 
considerable impairment of health.

2.  The competent evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to his military service.  

3.  The Veteran does not have a right ear hearing loss disability 
for VA purposes.  


CONCLUSIONS OF LAW


1.  The criteria for an initial 30 percent disability rating, but 
not greater, for service-connected gastritis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7307, 7346 (2009).

2.  Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

3.  In the absence of a current disability, the criteria for 
service connection for right ear hearing loss have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes at the outset that the Veteran's gastritis claim 
arises from an initially-granted claim of service connection.  
The Court has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in April 2008 fully satisfied the duty to notify provisions 
concerning his claims for service connection.  The Veteran was 
informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his left foot disabilities and 
informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was also notified in the April 
2008 VCAA letter of how VA determines disability ratings and 
effective dates at the time of the initial adjudication of his 
claims.  As the Veteran was given complete notice prior to the 
initial adjudication of his claims in July 2008, there is not 
prejudice to the Veteran concerning the timing of these notice 
elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, treatment records from 
his time in the Army Reserves and VA treatment records are in the 
file.  The Veteran has at no time referenced relevant outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in June 
2008.  The June 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The June 2008 VA 
examiners reviewed the Veteran's complete VA claims file prior to 
the June 2008 VA examinations and recorded the Veteran's 
subjective complaints and objective findings.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 
(2009).  As will be discussed further below, the June 2008 VA 
audiological examiner's opinion is inadequate for VA rating 
purposes.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected gastritis (post 
paraesophageal hiatal hernia repair)  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2009).  The assignment of a 
particular Diagnostic Code is "completely dependent on the facts 
of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated symptomatology.

The veteran's gastritis is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7307-
7346.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  As 
will be discussed more thoroughly below, the symptomatology 
associated with the Veteran's service-connected gastritis are 
more congruent with the criteria listed under Diagnostic Code 
7346.  Nevertheless, the criteria of Diagnostic Code 7307 will be 
briefly discussed and considered as well.  

Under Diagnostic Code 7307 chronic hypertrophic gastritis, with 
small nodular lesions, and symptoms is rated 10 percent 
disabling.  Chronic hypertrophic gastritis, with multiple small 
eroded or ulcerated areas, and symptoms, is rated 30 percent 
disabling.  Chronic hypertrophic gastritis, with severe 
hemorrhages, or large ulcerated or eroded areas, is rated 60 
percent disabling.  Atrophic gastritis, which is a complication 
of a number of diseases, including pernicious anemia, is to be 
rated on the underlying condition.  38 C.F.R. § 4.114 (2009).

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 [hiatal hernia], a 
10 percent evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 30 
percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health. 

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of the 
impairment resulting from gastrointestinal disorders.  Although 
Diagnostic Code 7307 [gastritis] does not provide measurements 
related to nutritional status, such as anemia and weight loss, 
many of the other Diagnostic Codes pertaining to disorders of the 
digestive system do contain these measuring criteria.  The 
provisions of 38 C.F.R. § 4.113 contain the explanation that 
diseases of the digestive system often produce a common 
disability picture characterized by abdominal distress or pain, 
anemia, and disturbances in nutrition.

Review of the record discloses that the Veteran has a history of 
gastroesophageal complaints during his active service.  The 
Veteran's condition progressed and caused gastrointestinal 
bleeding, leading to a surgical repair of a gastroesophageal 
hiatal hernia.  

Review of the June 2008 VA general examination report reflects 
that the Veteran complained of heartburn (pyrosis), hernia and 
regurgitation.  It was noted that the Veteran's weight had not 
changed in recent months.  The examination report also notes that 
an October 2007 upper endoscopy reflected erythematous 
duodenopathy, a small hiatal hernia and a small, non-obstructive 
Schatzki ring at the gastroesophageal junction.  See the June 
2008 VA general examination report.  

VA treatment records from the Ann Arbor and Battle Creek VA 
Medical Centers (VAMC's) subsequent to June 2008 VA general 
examination reflects persistent symptoms, to include dysphagia 
and constant arm and chest pain.  See e.g., VA outpatient 
treatment report dated in February 2009.  Moreover, a statement 
from the Veteran's treating VA physician describes the Veteran's 
ongoing health problems associated with his service-connected 
gastritis, and how such affects his daily life.  Additionally, a 
February 2009 upper gastrointestinal endoscopy reflected 
dysphagia and a small hiatus hernia and "what may represent a 
paraesophageal hernia."  No eroded or ulcerated areas were 
noted.  See a February 2009 VA endoscopy report.  

Having considered the record as it pertains to this disability, 
the Board has determined that an evaluation of 30 percent is 
warranted.  While the competent medical evidence of record is 
devoid of evidence of multiple small or erosive areas on 
endoscopy as per Diagnostic Code 7307, persistently recurrent 
epigastric distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health has been demonstrated as 
discussed above.  A higher evaluation requires evidence of 
chronic gastritis identified by a gastroscope with severe 
hemorrhages or large ulcerated or eroded areas; or symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia or other symptom combinations productive of 
severe impairment of health is not for application.  In sum, the 
evidence establishes that a 30 percent evaluation is appropriate, 
and that there is no basis upon which to award a higher rating.  

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a rating in excess of 30 percent have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See id.

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected gastritis.  The Board disagrees.  As 
fully detailed above, a higher disability rating is available 
where specific criteria are met.  The Veteran does not meet the 
schedular criteria for a higher disability rating.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that is unusual or 
are different from those contemplated by the schedular criteria.  
The available schedular evaluation for that service-connected 
disability is adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.

2.  Entitlement to service connection for tinnitus.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the 
Veteran's claims.  See 38 C.F.R. § 3.303(b) (2009).

In essence, the Veteran contends that his current tinnitus 
disability resulted from in-service noise exposure, to include 
small arms fire, noise associated with heavy military equipment 
and explosions.  See e.g. the Veteran's August 2008 notice of 
disagreement and the VA hearing transcript at page 14.  

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran currently experiences bilateral 
tinnitus.  See the June 2008 VA audiological examination.  
Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), the Veteran's service 
treatment records do not indicate that the Veteran ever 
complained of, or received treatment for ringing ears during his 
active duty service, and the Veteran does not so contend.  
Accordingly in-service disease is not shown.  

Concerning in-service injury, the Veteran asserts that he 
experienced acoustic trauma from exposure to fire from small 
weapons as well as heavy military equipment.  See e.g., the 
Veteran's August 2008 notice of disagreement and the VA hearing 
transcript at pages 14 and 15.  Given the Veteran's consistent 
statement and the Veteran's previous Military Occupational 
Specialty (MOS) as a vehicle repairman, the Board will concede 
that the Veteran experienced hazardous noise exposure during 
service.  This is sufficient to satisfy Hickson element (2), in-
service incurrence of injury.

Finally, with respect to crucial Hickson element (3), nexus or 
relationship, the question presented in this case, i.e. the 
relationship, if any, between the Veteran's tinnitus disability 
and his military service, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent judgment 
to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Veteran underwent a VA audiological examination in June 2008.  
At the examination, the Veteran reported that his tinnitus which 
started "one year ago."  See the June 2008 VA audiological 
examination report.  Based on this self-report and the Veteran's 
post-service occupation as a truck driver, the VA examiner opined 
that is was not at least as likely as not that the Veteran's 
tinnitus was caused by noise exposure in military service.  See 
the June 2008 VA audiological examination report.  

Tinnitus is, by definition "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th 
ed. 2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the Veteran claims to 
experience it.   For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

Although the June 2008 VA examiner did not relate the Veteran's 
tinnitus to his in-service acoustic trauma, based on the 
Veteran's credible testimony regarding an onset of symptoms 
during combat as well as the inherently subjective nature of 
tinnitus symptomatology, the Board finds that at the very least, 
there exists an approximate balance of evidence for and against 
the Veteran's tinnitus claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the appellant.  See 38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2009).  
Accordingly, with resolution of doubt in the Veteran's favor, the 
Board concludes that a grant of service connection for tinnitus 
is warranted.  

3.  Entitlement to service connection for a right ear 
hearing loss disability

The regulations applying to service connection, in general, have 
been discussed above.  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the absence of evidence of a hearing loss 
disability in service is not fatal to a veteran's claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability].

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, there is 
of record no medical evidence of a current diagnosis of a right 
ear hearing loss disability.  Audiograms dated in September 1982 
(the Veteran's entrance examination), May 1990, May 1990, August 
2005 and June 2008 (the VA audiological examination), do not 
reflect a right ear hearing loss disability for VA purposes as 
per 38 C.F.R. § 3.385.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In this regard, the Board observes that the Veteran reported a 
right ear hearing loss disability.  See e.g. the Veteran's March 
2008 claim, August 2008 notice of disagreement and July 2009 
substantive appeal.  The Veteran, as a lay person, is competent 
to note that he experiences decreased hearing.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the Veteran as a lay person 
is competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, he is not competent to provide evidence that 
he has a current hearing loss disability which meets the 
requirements of 38 C.F.R. § 3.385 or that he has had a hearing 
loss disability since service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the absence of any diagnosed bilateral hearing loss 
disability, service connection may not be granted.  See 
Degmetich, supra; Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].  Accordingly, Hickson element (1) has not been 
met for the right ear hearing loss disability claim, and it fails 
on this basis alone.

In summary, the Board concludes that in the absence of a current 
diagnosis of a right ear hearing loss disability, service 
connection is not warranted.  A preponderance of the evidence is 
against the claim, and the benefit sought on appeal is 
accordingly denied.


ORDER

A 30 percent rating, and no higher, is granted for service-
connected gastritis (post paraesophageal hiatal hernia repair), 
subject to the laws and regulations governing payment of monetary 
benefits.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right ear hearing loss 
disability is denied.


REMAND

Although the Board regrets further delay, more development is 
needed so as to properly assist the Veteran in substantiating his 
claim.  

4.  Entitlement to service connection for a left ear 
hearing loss disability

The regulations applying to service connection in general and 
service connection for a hearing loss disability are discussed 
above.  

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

Initially, the Board notes that the Veteran has been diagnosed 
with a left ear hearing loss disability as per 38 C.F.R. § 3.385.  
See the June 2008 VA audiological examination report.  
Accordingly, element (1) of Hickson [current disability] has been 
satisfied.  See Hickson, supra.

With regard to element (2) of Hickson [in-service incurrence], as 
discussed above concerning the Veteran's tinnitus claim, in-
service noise exposure has been demonstrated  As such, element 
(2) of Hickson has been satisfied.  See Hickson, supra.

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, the June 2008 VA audiological examiner's 
opinion is ambiguous.  While the June 2008 VA audiological 
examiner opined that the Veteran's left ear hearing loss was not 
at least as likely caused by his military service, in reasoning 
her opinion, she stated that a medical nexus opinion with regard 
to the left ear hearing loss could not be rendered without resort 
to mere speculation.  See the June 2008 VA audiological 
examination report.  The examiner noted the Veteran's post-
service employment as a truck driver and his report of childhood 
ear infections, primarily in the left ear as possible concurrent 
causes for the Veteran's left ear hearing loss.  Although these 
concurrent causes were discussed, the June 2008 VA audiological 
examiner did not specifically attribute the Veteran's left ear 
hearing loss to either the Veteran's childhood ear infections of 
his post-service occupation.  

A medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In Jones v. Shinseki, No. 07-3060, slip op. at 5, 10 
(U.S. Vet. App. March 25, 2010), the Court stated that while VA 
need not "proceed through multiple iterations of repetitive 
medical examinations until it obtains a conclusive opinion or 
formally declares that further examinations would be futile," it 
must be clear "that the examiner has not invoked the phrase 
'without resort to mere speculation' as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled."  See also Fagan v. Shinseki, 573 
F.3d 1282 (Fed Cir. 2009) (explaining that when an examiner is 
unable to come to an opinion, such evidence is neither positive 
nor negative support for service connection, and is therefore not 
pertinent evidence).

Accordingly, the VA examiner's opinion contained within the June 
2008 VA audiological examination report is inadequate.  There is 
no other medical evidence of record that addresses the etiology 
of the Veteran's currently diagnosed left ear hearing loss 
disability.  As such, the claim must be remanded for a new 
audiologic medical examination.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006); see also Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (if VA provides the Veteran with an examination 
in a service connection claim, the examination must be adequate).  

Also, the Board notes that a complete copy of the Veteran's 
service treatment records were not available to the June 2008 VA 
examiners.  Specifically, there is no separation examination in 
the Veteran's service treatment records.  As the Veteran had most 
recently been on active duty for one year at the time of the June 
2008 VA audiological examination, the Board concludes that it is 
possible that his most recent service treatment records, to 
include a separation examination report, may have been in transit 
at the time of the RO's initial request for service treatment 
records in March 2008.  Any service treatment records related to 
the Veteran's hearing acuity, specifically his most recent 
separation examination report, would have a significant impact on 
his left ear hearing loss claim.  Any outstanding service 
treatment records must be secured and associated with the claims 
file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for an 
exhaustive search for the Veteran's 
complete service treatment records, to 
specifically include his most recent 
separation examination.  The extent of the 
effort to obtain such records should be 
documented in the claims file.  If these 
records are found to be unavailable, a 
formal finding reflecting such, to include 
the steps taken to locate the requested 
records, should be associated with the 
Veteran's claims file.  

2.  After the completion of #1, the 
RO/AMC should schedule the Veteran for a VA 
examination to evaluate his left ear 
hearing loss disability.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.

The results of puretone threshold testing 
for 500, 1000, 2000, 3000, and 4000 Hertz 
and speech recognition testing using the 
Maryland CNC test are to be reported.

The examiner should offer an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
current left ear hearing loss disability 
had its onset during active service or is 
related to any in-service disease or 
injury, to include noise exposure.  The VA 
examiner should specifically address the 
Veteran's history of childhood ear 
infections and post-service occupation as a 
truck driver when discussing the reasoning 
behind the medical opinion.  

3.  The RO should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


